IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-10497
                          Conference Calendar
                           __________________


FEDERAL TRADE COMMISSION,

                                       Plaintiff-Appellee,

versus

PACIFIC MEDICAL CLINICS
MANAGEMENT, INC.,
                                        Defendant,

JAMES NORMAN WELLS,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:96-MC-33-T
                        - - - - - - - - - -
                           June 28, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This court must examine the basis for its jurisdiction on

its own motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   James Norman Wells appeals the denial of a

motion to quash a subpoena duces tecum.     The magistrate judge

denied this motion, and Wells failed to appeal the ruling to the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10497
                                -2-

district court.   See 28 U.S.C. § 636(b)(1)(A).    Therefore, we

lack jurisdiction to consider the issue.   See Colburn v. Bunge

Towing, Inc., 883 F.2d 372, 379 (5th Cir. 1989).

     APPEAL DISMISSED.